Order, Supreme Court, New York County (Edward H. Lehner, J), entered June 9, 2009, which, to the extent appealed from as limited by the brief, denied defendants’ motion for summary judgment dismissing the Labor Law § 240 (1) cause of action, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in defendants’ favor dismissing the complaint.
Plaintiff was engaged in routine maintenance when he fell from a ladder while attempting the limited task of removing a ballast from a fluorescent light fixture (compare Piccione v 1165 Park Ave., 258 AD2d 357, 357 [1999] [the plaintiff’s work “entailed much more than merely changing a lightbulb”], lv dismissed 93 NY2d 957 [1999], and Caban v Maria Estela Houses I Assoc., L.P., 63 AD3d 639, 640 [2009] [same]). Plaintiff routinely replaced the ballasts to the light fixtures, drawing on the building’s supply of ballasts kept for that purpose.
Motion seeking leave to strike portions of reply brief denied. Concur—Sweeny, J.P., Buckley, DeGrasse, Freedman and Abdus-Salaam, JJ. [See 2009 NY Slip Op 31232(U).]